Citation Nr: 0820259	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-16 871	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1968 to February 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2005 rating action that granted service 
connection for PTSD and assigned an initial 30% rating 
therefor from November 2004.  Because the appeal involves a 
request for a higher rating assigned following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In his May 2006 Substantive Appeal, the veteran requested a 
hearing before a decision review officer at the RO.  By 
letter subsequently in May 2006, the RO notified the veteran 
and his representative of a RO hearing that had been 
scheduled for him for a date in June.  Prior to the hearing 
in June 2006, the veteran submitted a written statement in 
which he withdrew his hearing request.

In June 2008 written argument, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  This issue has not been adjudicated by the RO 
and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as anxiety, depression, 
a blunted affect, impairment of concentration and short-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria for an initial 50% rating, but no more, for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in January 2005, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for the issue on 
appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.  

The RO subsequently granted service connection for PTSD, and, 
here, the veteran is challenging the initial evaluation 
assigned following that grant of service connection.  The 
Court of Appeals for Veterans Claims has held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (holding, as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.")  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

Furthermore, to the extent that additional note may be found 
to be required, the Board notes that he was subsequently 
informed, by way of a July 2005 letter that the evidence must 
show that the veteran's service-connected disability worsened 
in order to receive an increased evaluation.  The veteran was 
also advised as the type of evidence considered in assigning 
a disability rating.  A May 2006 Statement of the Case also 
informed the veteran that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0% 
to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon 
employment.  That letter also provided examples of the types 
of medical and lay evidence that the veteran may submit (or 
ask the VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing an increase in the 
disability.  Thereafter, the veteran and his representative 
were afforded ample opportunity to respond.  

The Board believes that, based on the documents discussed 
above, a reasonable person would have known what was needed 
to substantiate his claim for a higher disability rating, and 
that any deficiencies in notice are nonprejudicial.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir.2007).

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA medical 
records through 2006.  In May 2005, the veteran was afforded 
a comprehensive VA psychiatric examination in connection with 
his claim, and numerous medical records document regular 
follow-up psychological and psychiatric evaluations of his 
PTSD through June 2006; all of these reports are of record 
and have been considered in adjudicating this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In an April 2006 
statement, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  In June 2006, the veteran submitted additional VA 
medical evidence to the Board, together with a waiver of his 
right under the provisions of 38 C.F.R. § 20.1304(c) (2007) 
to have the RO initially review it.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been initially rated as 30% disabling 
under the provisions of 38 C.F.R. § 4.130, DC 9411.  Under 
that DC, a 30% rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD warrants 
a 50% rating, but no more, since the November 2004 effective 
date of the initial grant of service connection.  The medical 
evidence of record documents that the service-connected PTSD 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
anxiety, depression, a blunted affect, impairment of 
concentration and short-term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work relationships. 

On early March 2005 VA outpatient psychological assessment, 
the veteran complained of difficulty modulating his anger in 
situations that were of little consequence, nightly 
nightmares, broken sleep for 4 hours per night, depression, 
crying spells, avoidance of other people, and an exaggerated 
startle response.  He maintained contact with a daughter from 
a previous marriage, and was close to his mother, assisting 
her with her medical problems.  He did not get along with his 
sister, alleging that she was abusive toward his mother.  The 
diagnosis was chronic, severe PTSD, and a Global Assessment 
of Functioning (GAF) score of only 32 was assigned.   

On mid-March 2005 VA outpatient psychiatric evaluation, the 
veteran endorsed numerous neurovegetative signs and symptoms 
of depression, but denied suicidal ideation, intent, or plan.  
He reported stress related to work, and that he had a good 
support system from the Vet Center.  He reported averaging 2 
hours of sleep per night.  On mental status examination, the 
veteran was alert and oriented.  Mood was depressed and 
anxious, and affect blunted, and the veteran was 
hypervigilant and desperately seeking help.  There was no 
suicidal or homicidal ideation or overt psychotic symptoms.  
Attention, concentration, and insight were fair, and 
intellect was average.  The impressions were chronic PTSD and 
dysthymic disorder, and a GAF score of 52 was assigned.

On April 2005 VA outpatient psychiatric evaluation, the 
veteran was noted to be currently married to his 3rd wife for 
14 years.  He currently received social support from friends 
at the Vet Center, and reported a good relationship with his 
brother and mother, but not with his sister.  On mental 
status examination, the veteran was neat and clean and 
appropriately dressed, with good personal hygiene.  There was 
psychomotor agitation, and he was hyperalert.  Attitude was 
cooperative, but evasive on some questions related to drug 
use.  Orientation, attention, and concentration were 
unimpaired.  Mood was depressed, suspicious, and anxious, but 
affect was congruent, and speech normal.  Thoughts were 
logical and without delusions.  Insight was fair, and 
judgment, cognition, and memory were good.  Intellectual 
functioning and calculations were adequate.  The diagnostic 
impressions were chronic PTSD and moderate to severe major 
depressive disorder secondary to PTSD, and a GAF score of 52 
was assigned.

On May 2005 VA psychiatric examination, the veteran was noted 
to have been recently laid off from his job of 18 years as a 
methods planner for an aircraft manufacturer.  He was noted 
to have maintained good relationships with an ex-wife and his 
daughter, and he had several grandchildren who he saw 
regularly.  He had many long-term friends that he had met 
through the Vet Center or veterans service organizations, and 
he had some very close friends that he saw 2 or 3 times per 
week.  He enjoyed leisure activities including fishing, 
camping, target shooting, riding a motorcycle, and working on 
motor vehicles, but had not been able to hunt due to non-
service-connected shoulder pain.  The doctor noted that the 
veteran was able to maintain routine responsibilities of 
self-care, and that his recreational pursuits seemed to be 
fairly normal, although everything that he did was an 
activity that could be done away with people, since he 
preferred to be away from crowds.  

On mental status examination, there were no delusions, 
hallucinations, impairment of thought process or 
communication, inappropriate behavior, obsessive or 
ritualistic behavior which interfered with routine 
activities, or suicidal or homicidal thoughts, ideations, 
plans, or intent.  Orientation was full, with fairly good eye 
contact, and normal speech and ability to maintain minimal 
personal hygiene and other basic activities of daily living.  
The veteran complained of difficulty remembering dates and 
short-term events, and stated that he became angry and 
nervous, but the examiner felt that this did not sound like a 
panic attack.  There was no recent impaired impulse control.  
The veteran stated that he obtained 4 to 5 hours of sleep per 
night, and could usually fall asleep, but staying asleep was 
a problem; he reportedly awakened every 2 hours and checked a 
perimeter.  The diagnoses were chronic, severe PTSD, and 
alcohol dependence in partial remission secondary to PTSD, 
and a GAF score of 58 was assigned.  The physician commented 
that the negative impact of the veteran's PTSD on his 
functional status was significant and pervasive. 

On July 2005 VA outpatient psychiatric evaluation, the 
veteran stated that he felt irritable and continued to have 
intrusive thoughts and nightmares.  Stressors still included 
unemployment, but he received adequate support from the Vet 
Center, and kept busy by working on cars and motorcycles.  On 
mental status examination, the veteran was alert and 
oriented.  Mood was depressed and anxious, and affect 
blunted, and the veteran was hypervigilant.  There was no 
suicidal or homicidal ideation or overt psychotic symptoms.  
Attention, concentration, and insight were fair, and 
intellect was average.  The impressions were chronic, severe 
PTSD and dysthymic disorder, and a GAF score of 55 was 
assigned.  

On October 2005 VA outpatient psychiatric evaluation, the 
veteran complained of guilt, depression, problems with 
concentration, unemployment that caused financial problems, 
passive suicidal thoughts, and a poor energy level, although 
appetite was allright.  On mental status examination, the 
veteran was alert and oriented.  Mood was depressed, anxious, 
tearful, and intense, affect was blunted, and the veteran was 
hypervigilant.  There was no suicidal or homicidal ideation 
or overt psychotic symptoms.  Attention, concentration, and 
insight were fair, and intellect was average.  The 
impressions were chronic, severe PTSD and dysthymic disorder, 
and a GAF score of 48 was assigned.  

In November 2005, the veteran's former VA Vet Center social 
worker who was now retired described the veteran's PTSD 
symptoms of anxiousness, restlessness, hypervigilance, 
inability to trust people in authority, depression, a 
flattened affect, homicidal and suicidal ideations, 
nightmares, sleep disturbance, irritability, outbursts of 
anger and rage, low self-esteem, and difficulty in forming 
and maintaining an intimate relationship with his 3rd wife.  
The diagnoses were chronic, severe PTSD and chronic, severe 
major depressive disorder secondary to PTSD, and a GAF score 
of 35 was assigned.     

In November 2005, a good friend who had known the veteran for 
over 20 years stated that the veteran's stress and anxiety 
attacks had increased since he lost his job, and he was 
unable to do things that they had done together, such as work 
on vehicles.  The veteran's relationship with his family had 
also reportedly worsened due to his depression, anxiety, and 
worsening concentration and memory.     

On December 2005 VA outpatient psychiatric evaluation, the 
veteran reported occasionally being able to sleep for 5 to 6 
hours per night with medication, but most nights he got 3 to 
4 hours of sleep.  He complained of nightmares every other 
night. On mental status examination, the veteran was alert 
and oriented.  Mood was depressed, anxious, and intense, but 
he was less tearful.  Affect was blunted, and the veteran was 
hypervigilant.  There was no suicidal or homicidal ideation 
or overt psychotic symptoms.  Attention, concentration, and 
insight were fair, and intellect was average.  The 
impressions were chronic, severe PTSD and dysthymic disorder, 
and a GAF score of 45 was assigned.  

On March 2006 VA outpatient psychiatric evaluation, the 
veteran complained of boredom and continuing unemployment.  
He slept for 4 to 5 hours per night.  On mental status 
examination, the veteran was alert and oriented.  Mood was 
dysthymic, anxious, and intense, affect was blunted, and the 
veteran was hypervigilant, cynical, and sarcastic.  There was 
no suicidal or homicidal ideation or overt psychotic 
symptoms.  Attention, concentration, and insight were fair, 
and intellect was average.  The impressions were chronic, 
severe PTSD and dysthymic disorder, and a GAF score of 48 was 
assigned.

On April 2006 VA outpatient psychological evaluation, the 
veteran stated that his wife had been very supportive 
financially since his unemployment.  On mental status 
examination, the veteran was oriented in 3 spheres, and 
seemed somewhat cynical and sarcastic.  Mood was dysthymic, 
anxious, and intense, affect was blunted, and the veteran was 
hypervigilant.  There was no suicidal or homicidal ideation.  
The veteran reported no lapses in reality testing, but 
attention was short.  Concentration and insight were fair, 
and intelligence was average.  The provisional diagnoses were 
chronic, severe PTSD and dysthymia, and a GAF score of 35 was 
assigned.  A day later, the same psychologist assigned a GAF 
score of 55.    
 
On June 2006 VA outpatient psychological evaluation, the 
veteran was noted to have difficulty modulating his anger in 
proportion to incidents.  He was noted to be always 
irritable, and had nightmares 2 or 3 times per week during 
which he attacked his wife during the nightmares.  He 
complained of anxiousness, nervousness, daily intrusive 
thoughts, an exaggerated startle response, crying spells, and 
problems with concentration and short-term memory, and he 
avoided being around people because he became easily upset 
and angry.  His long-term memory was excellent.  He was 
depressed to the point of suicidal thoughts, but had no plan.  
The diagnosis was chronic, severe PTSD, and a GAF score of 39 
was assigned.   
  
Although the above evidence supports an initial 50% rating 
for the veteran's PTSD, the Board finds that the symptoms 
associated therewith simply do not meet the criteria for at 
least the next higher 70% rating, that is, occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and inability to establish and maintain effective 
relationships.  Moreover, the veteran's speech is not 
circumstantial, circumlocutory, or stereotyped, and he does 
not have difficulty in understanding complex commands; 
impairment of long-term memory, judgment, or abstract 
thinking; or difficulty in establishing and maintaining 
effective social relationships.

Although the veteran suffers from significant depression and 
anxiety, and he has some difficulty in establishing and 
maintaining effective work relationships due to difficulty 
concentrating and problems with short-term memory, the 
evidence also indicates that he consistently maintains a good 
personal appearance and hygiene; he has good relationships 
with several member of his family, including a supportive 
wife of many years; he is able to establish and maintain 
social relationships with many friends from the Vet Center 
and veterans service organizations; and he enjoys leisure 
activities including fishing, camping, target shooting, 
riding a motorcycle, and working on motor vehicles.  

The Board also notes that the veteran had been assigned GAF 
scores ranging from 32 to 58, as reflected in VA clinical 
records and examination reports in 2005 and 2006.  According 
to the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 31 and 40 are indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. a depressed man 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores 
between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the Board finds the 
detailed clinical findings reported on examination to be more 
persuasive, and this evidence fails to show that the 
veteran's service-connected PTSD symptoms include impairment 
in reality testing or communication (e.g., illogical, 
obscure, or irrelevant speech); major impairment in family 
relations, judgment, or thinking (e.g. avoiding friends or 
neglecting family); severe obsessional rituals; frequent 
shoplifting; a lack of friends; circumstantial speech; or 
panic attacks.  

Additionally, the Board finds that there is no showing that 
the veteran's PTSD reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in the extensive medical 
reports in 2005 and 2006 do not, on the whole, objectively 
show that his PTSD has markedly interfered with employment 
during this period (i.e., beyond that contemplated in the 
assigned rating throughout this period), or required frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In 
reaching this conclusion, the Board has considered the June 
2006 VA psychologist's opinion that the chronicity and 
severity of the veteran's PTSD symptoms made him 
unemployable.  However, the Board finds that this single 
opinion is outweighed by the extensive other evidence of 
record that indicates that the veteran's PTSD was not 
responsible for his unemployment.  In this regard, the Board 
notes the February 2005 Vet Center social worker's notation 
that the veteran was aware that he would soon be laid off 
from his job.  In mid-March 2005, a VA psychologist noted 
that he was still employed at his job of 18 years duration, 
but had had to revert to less strenuous work due to non-
service-connected back problems.  In late March 2005, the 
veteran's employer stated that his employment as a methods 
planner was terminated late that month because he was laid 
off; significantly, no concessions were noted to have been 
made to him by reason of age or disability, and he was noted 
to have worked full-time and lost no time from work over the 
past 12 months due to disability.  The April 2005 VA 
psychiatric examiner noted that the veteran was unemployed, 
but that he was laid off from his job with an aircraft 
manufacturer in late March due to downsizing.  The May 2005 
VA psychiatric examiner noted no inpatient psychiatric 
hospitalizations of the veteran, and that although his most 
recent co-workers reportedly described him as grouchy at the 
time he was laid off, he had been able to maintain employment 
for 18 years in the recent past and 26 years altogether after 
taking into account the lay-offs over the years.  In November 
2005, the veteran's former VA Vet Center social worker stated 
that the veteran's job ended after the project he was working 
on was transferred out of the country.  

The Board recognizes that the veteran's PTSD is shown to 
result in significant social and occupational impairment; 
however, such impairment is already contemplated by the 50% 
assigned herein.  However, the greater weight of evidence 
does not show marked interference with employment so as to 
warrant referral for consideration of an extraschedular 
rating.  Under the circumstances, the Board finds that a 
schedular rating is adequate in this case, and concludes that 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
evidence supports the claim for an initial rating of 50%, but 
not more than 50%, for PTSD from November 2004, subject to 
the law and regulations governing the payment of monetary 
benefits.  However, a rating in excess of 50% must be denied 
in the absence of evidence of clinical findings that would 
support such rating.  As the 50% rating herein granted for 
PTSD represents the greatest degree of impairment shown since 
the November 2004 effective date of the initial grant of 
service connection, there is no basis for staged rating 
pursuant to Fenderson.  


ORDER

An initial 50% rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


